                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     MICHAEL SPORN,                                     CASE NO. 18-cv-05424-YGR
                                   5                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO REMAND
                                   6              vs.                                       AND GRANTING MOTION TO TRANSFER

                                   7     TRANSUNION INTERACTIVE, INC.,                      Re: Dkt. Nos. 17, 18
                                   8                    Defendant.

                                   9          Plaintiff Michael Sporn brings this putative class-action lawsuit against defendant
                                  10   TransUnion Interactive, Inc. (“TUI”) for alleged violations of the California Consumer Credit
                                  11   Reporting Agencies Act (“CCCRAA”), Cal. Civ. Code §§ 1785.1 et seq. (Count I); the California
                                  12   Unfair Competition Law (“UCL”), Cal. Bus. & Prof Code §§ 17200 et seq. (Count II); the
Northern District of California
 United States District Court




                                  13   California False Advertising Law (FAL”), Cal. Bus. & Prof. Code §§ 17500 et seq. (Count III);
                                  14   and the California Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750 et seq.
                                  15   (Count IV). (Dkt. No. 17-2 (“Compl.”) at 1.) Specifically, plaintiff alleges that TUI charged
                                  16   consumers for and misled consumers regarding “credit scores . . . that were not derived from a
                                  17   credit scoring model that is widely distributed to lenders but, instead, were based on a vastly
                                  18   inferior and inaccurate credit scoring model that is essentially useless to consumers.” (Id. at 2.)
                                  19   TUI removed the case to this Court on September 4, 2018. (Dkt. No. 1 (“Removal”).)
                                  20          Now before the Court is Sporn’s motion to remand (Dkt. No. 17 (“Remand”)) and TUI’s
                                  21   motion to transfer, or in the alternative, to stay the case (Dkt. No. 18 (“Transfer”)).1 Having
                                  22   carefully considered the pleadings and the papers submitted, and for the reasons set forth more
                                  23   fully below, the Court hereby DENIES plaintiff’s motion to remand and GRANTS defendant’s
                                  24   motion to transfer the case.
                                  25

                                  26          1
                                                The Court has reviewed the papers submitted by the parties in connection with plaintiff’s
                                  27   motion to remand and TUI’s motion to transfer. The Court has determined that the motions are
                                       appropriate for decision without oral argument, as permitted by Civil Local Rule 7-1(b) and
                                  28   Federal Rule of Civil Procedure 78. See also Lake at Las Vegas Investors Group, Inc. v. Pacific
                                       Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir. 1991).
                                   1      I.         BACKGROUND

                                   2           On July 17, 2018, plaintiff filed this class-action lawsuit against TUI in the Superior Court

                                   3   of the State of California, San Francisco County, captioned Sporn v. TransUnion Interactive, Inc.,

                                   4   Case No. CGC-18-567168 (the “State Court Action”). Plaintiff’s Class Action Complaint

                                   5   (“CAC”) asserts class claims against TUI for alleged violations of the CCCRAA, the UCL, the

                                   6   FAL, and the CLRA. (Compl. at 1.) Plaintiff is a resident of San Francisco, California. (Id. at

                                   7   12.) The CAC defines the putative class as: “All persons in the State of California who purchased

                                   8   TUI Consumer Credit Scores from TUI during the period from July 17, 2014 to [July 17, 2018].”2

                                   9   (Id. at 14.) On September 4, 2018, TUI filed its notice of removal pursuant to 28 U.S.C. Section

                                  10   1441 based on original jurisdiction as provided by the Class Action Fairness Act of 2005

                                  11   (“CAFA”), 28 U.S.C. § 1332(d). (Removal ¶¶ 4-8.) One month later, on October 3, 2018, plaintiff

                                  12   filed a motion for remand citing a lack of diversity as the basis thereof. (Remand at 3.)
Northern District of California
 United States District Court




                                  13           Plaintiff’s counsel, Michael Reese, also represents a putative national class and a putative

                                  14   Missouri class in another case filed against TUI in the Northern District of Illinois in March 2014,

                                  15   Sgouros v. TransUnion Interactive, Inc., Case No. 1:14-cv-01850 (“Sgouros”). (See Dkt. No. 18-2

                                  16   (“Sgouros Compl.”).) Sgouros relates to the same alleged wrongdoing as is at issue in this case,

                                  17   namely in both cases, plaintiffs allege that TUI’s sale and marketing of a credit score product,

                                  18   known as “Vantage Score,” used a credit scoring model that is different from that used by Fair

                                  19   Isaac Corporation (“FICO”) and is therefore “vastly inferior an of little value to consumers”

                                  20   because FICO scores are used “in over 90% of United States lending decisions.” (Sgouros Compl.

                                  21   ¶¶ 8, 89-90; Compl. ¶ 1; see also Dkt. No. 22 (“Transfer Opp.”) at 5 (“Plaintiff does not dispute

                                  22   that Sporn and Sgouros both involve allegations that TUI deceptively marketed VantageScore

                                  23   credit scores . . . and that the VantageScore credit scoring model is not the same as the model that

                                  24   accounts for 90% of the market of credit scores sold to firms to use when making lending

                                  25   decisions[.]”). The putative national class in Sgouros includes plaintiff Sporn and the members of

                                  26   the putative California class in this action. (Sgouros Compl. ¶ 55 (alleging that plaintiff Sgouros

                                  27
                                               2
                                  28               The date of the filing of plaintiff’s complaint. (See Compl. at 28.)

                                                                                            2
                                   1   seeks to represent a nationwide putative class of consumers who purchase TUI’s VantageScore

                                   2   product since March 14, 2011).)3 Moreover, TUI has represented to the Court that it does not

                                   3   anticipate challenging the geographic scope of the proposed nationwide class in Sgouros. (See

                                   4   Dkt. No. 26 (“Suppl.”) at 3.)

                                   5      II.       MOTION TO REMAND

                                   6                A. Legal Standard

                                   7            “Federal courts are of limited jurisdiction. They possess only that power authorized by

                                   8   Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                   9   The courts are presumed to lack jurisdiction unless the contrary appears affirmatively from the

                                  10   record. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 (2006). Accordingly, there is a

                                  11   “strong presumption against removal jurisdiction” when evaluating a motion to remand. Gaus v.

                                  12   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The burden of establishing federal jurisdiction is
Northern District of California
 United States District Court




                                  13   upon the party seeking removal.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir.

                                  14   1988).

                                  15                B. Analysis

                                  16            Under CAFA, federal district courts have jurisdiction over class actions where the amount

                                  17   in controversy exceeds $5 million, there are more than 100 putative class members, and “any

                                  18   member of a class of plaintiffs is a citizen of a [s]tate different from any defendant.” 28 U.S.C. §

                                  19   1332(d)(2)(A). Plaintiff avers that this lawsuit fails to meet the third requirement, diversity of

                                  20   citizenship. (Remand at 5.) Specifically, plaintiff asserts that TUI is not, as defendant represents

                                  21   in its notice of removal, a Delaware corporation with its principal place of business in Illinois but

                                  22   instead maintains its principal place of business in San Luis Obispo, California. (Id. at 5-6.)

                                  23            For the purposes of establishing diversity jurisdiction, a corporation is a citizen of the

                                  24   state(s) where it is incorporated and where it has its principal place of business. 28 U.S.C. §

                                  25

                                  26            3
                                                  See also Compl. ¶ 20 (alleging that plaintiff Sporn purchased VantageScore products
                                  27   from TUI on October 21, 2015, February 3, 2016, and February 22, 2016); id. ¶ 30 (noting that
                                       plaintiff Sporn seeks to represent a class of California consumers who purchased VantageScore
                                  28   products from TUI during the period July 17, 2014 to the present).

                                                                                           3
                                   1   1332(c)(1). A corporation’s principal place of business is “the place where a corporation’s

                                   2   officers direct, control, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559

                                   3   U.S. 77, 92-93 (2010). Specifically, a corporation’s principal place of business is its “nerve

                                   4   center” or the “actual center of direction, control, and coordination.” Id. at 93. “When a plaintiff

                                   5   challenges a defendant’s allegation of jurisdiction, both sides submit proof and the court

                                   6   determines by a preponderance of the evidence, meaning it is more likely than not, that the

                                   7   jurisdictional threshold has been satisfied.” James Dickey, Inc. v. Alterra Am. Ins. Co., No. 2:15-

                                   8   cv-00963-ODW-DTB, 2015 WL 4537732, at *2 (C.D. Cal. July 27, 2015) (citing Ibarra v.

                                   9   Manheim Invs., Inc., 775 F.3d 1193, 1198 (9th Cir. 2015)).

                                  10          In its notice of removal and supporting declaration, TUI averred that it is a Delaware

                                  11   corporation with its principal place of business in Illinois, and therefore a citizen of those two

                                  12   states. (Removal ¶ 6.) TUI explained that the company’s three directors, including its President,
Northern District of California
 United States District Court




                                  13   Executive Vice President – Chief Financial Officer, and Executive Vice President – Assistant

                                  14   Secretary, all work and live primarily in Illinois and typically act by written consent signed in

                                  15   Illinois. (Id.) TUI also asserted that the company’s administrative functions, including

                                  16   accounting, payroll, and human resources, are located in Illinois. (Id.) Moreover, TUI points to

                                  17   its 2018 filings with the secretaries of State of California and Illinois, which identify an address in

                                  18   Chicago, Illinois as its “principal executive office” and “principal address,” respectively. (Id.)

                                  19          In his motion for remand, plaintiff argues that TUI holds its principal place of business in

                                  20   California and is therefore a California corporation for the purposes of establishing diversity of

                                  21   citizenship under CAFA jurisdiction. (Remand at 5-7.) In support of that argument, plaintiff

                                  22   avers that in Sgouros, TUI filed a declaration in which a representative of the defendant stated that

                                  23   “TUI is a business corporation incorporated in Delaware with its headquarters in San Luis Obispo,

                                  24   California.”4 (Id. at 6.) Plaintiff also points to a service agreement attached to the aforementioned

                                  25
                                              4
                                  26             In response, TUI confirms that the statement in the Sgouros declaration indicating that
                                       TUI had its headquarters in San Luis Obispo, California “was consistent with TUI’s business
                                  27   operations when made in 2014[.]” (Suppl. at 1.) Instead of trying to refute the 2014 declaration,
                                       TUI responded that the statement was “legally irrelevant to the issue of TUI’s current principal
                                  28
                                       place of business” because it “did not address the current locus of TUI’s ‘nerve center,’ i.e., where
                                                                                         4
                                   1   declaration which instructed parties to the agreement to “send any notices or other

                                   2   communications regarding our Site, your membership, products or services to Trans Union

                                   3   Interactive, Inc., 100 Cross Street, Suite 202, San Luis Obispo, CA 93401” and noted that

                                   4   “TrueCredit is a trademark of Trans Union Interactive, Inc., a Delaware corporation based in San

                                   5   Luis Obispo, California.” (Id. at 6-7.) Plaintiff also relies on communications from TUI to

                                   6   consumers in which the only address provided for TUI is the San Luis Obispo office. (Id. at 7.)

                                   7          Although a corporation’s “nerve center,” and therefore its principal place of business,

                                   8   “should normally be the place where the corporation maintains its headquarters,” the analysis

                                   9   hinges on where the corporation maintains its “actual center of direction, control, and coordination

                                  10   . . . not simply an office where the corporation holds its board meetings[.]” Hertz, 559 U.S. at 93.

                                  11   Accordingly, it may be the case that a corporation’s principal place of business for the purposes of

                                  12   determining corporate citizenship differs from the location characterized as the company’s
Northern District of California
 United States District Court




                                  13   “headquarters.” See Hoschar v. Appalachian Power Co., 739 F.3d 163, 173 (4th Cir. 2014)

                                  14   (“[T]here is nothing in Hertz to suggest that a company cannot refer to one office as its

                                  15   ‘headquarters’ while maintaining its ‘nerve center’ in another office.”)

                                  16          Here, all three of TUI’s directors, (its President, Executive Vice President/Chief Financial

                                  17   officer, and Executive Vice President/Assistant Secretary) work and live primarily in Illinois and

                                  18   typically act by written consent signed in Illinois. See Dkt. No. 21 (“Remand Opp.”) at 5; see also

                                  19   Pac. Am. Fish Co. v. Linkfresh, Inc., No. CV 17-6999-R, 2018 WL 376691, at *1 (C.D. Cal. Mar.

                                  20   30, 2016) (finding a principal place of business where five of seven directors resided and made

                                  21   “strategic and operational decisions about Defendant’s business”).5 Additionally, the majority of

                                  22
                                       TUI’s board of directors and high-level officers made key decisions about TUI’s business.” (Id.
                                  23
                                       (emphasis supplied).)
                                  24          5
                                                  See also Galarpe v. United Airlines, Inc., No. 17-CV-0614-EMC, 2018 WL 348161, at
                                  25   *2 (N.D. Cal. Jan. 10, 2018) (finding principal place of business was Illinois based on allegation
                                       that Illinois was where defendant’s “high-level officers direct, control, and coordinate its
                                  26   activities”); Peich v. Flatiron W., Inc., No. 16-cv-00540-ODW-DTB, 2016 WL 6634851, at *3
                                       (C.D. Cal. Nov. 9, 2016) (finding principal place of business where defendant’s CEO, COO, CFO,
                                  27   Treasurer, and General Counsel were located); Stainbrook v. Target Corp., No. 116-cv-00091-
                                       ODW, 2016 WL 3248665, at *3 (C.D. Cal. June 8, 2016) (finding principal place of business
                                  28   where defendant’s “top executives” were located); Gonzalez v. Starwood Hotels, No. CV 16-1068-
                                       GW (JEMx), 2016 WL 1611576, at *3 (C.D. Cal. Apr. 21, 2016) (finding principal place of
                                                                                          5
                                   1   TUI’s Senior Vice Presidents and Vice Presidents also work and live primarily in Illinois.

                                   2   (Remand Opp. at 5.)

                                   3          Moreover, TUI operates several administrative functions, including accounting, finance,

                                   4   tax, payroll, and human resources, primarily from Illinois. Remand Opp. at 6; see also Pac. Am.

                                   5   Fash Co., 2018 WL 376691, at *1 (finding a principal place of business where “Defendant’s

                                   6   employment, accounting, and payroll activities are maintained and directed”).6 Finally, TUI’s

                                   7   2018 filings with the Secretaries of State in California and Illinois, which each identify an address

                                   8   in Illinois as TUI’s “principal executive office” and “principal address,” respectively, and list each

                                   9   of the five officers and directors identified in the filings as working at the same Illinois address

                                  10   provide additional evidence that Illinois is TUI’s “nerve center.”7 Remand Opp. at 6; see also

                                  11   Calderon v. Capital One, N.A., No. SACV 16-752-JLS (SSx), 2016 WL 10987328, at *2 (C.D.

                                  12   Cal. July 6, 2016) (noting “business entity details’ from the California Secretary of State . . .
Northern District of California
 United States District Court




                                  13   confirm [that defendants] have their principal place of business in Virginia, not California”).

                                  14          For these reasons, Court finds that TUI’s nerve center, and therefore its principal place of

                                  15   business for the purposes of determining jurisdiction, is Illinois.8 Accordingly, the Court DENIES

                                  16   plaintiffs’ motion to remand.

                                  17

                                  18   business where “large majority of the officers” worked and made decisions about defendant’s
                                       business).
                                  19
                                              6
                                                 See also Peich, 2016 WL 6634851, at *3 (finding a principal place of business where
                                  20   defendant’s “executive officers administer the corporation’s payroll, human resources, accounting
                                       financing, and legal functions”); Barbosa v. Transport Drivers, Inc., No. ED CV 15-1834-DMB
                                  21   (DTBx), 2015 WL 9272828, at *3 (C.D. Cal. Dec. 18, 2015) (finding a principal place of business
                                       where al of defendant’s “primary executive, administrative, financial, and management functions”
                                  22   are located).
                                  23          7
                                                 Although plaintiffs are correct that TUI’s filings with the Secretaries of State of California
                                  24   and Illinois, without more, are not sufficient to establish a corporation’s nerve center, (Dkt. No. 23
                                       (“Remand Reply”) at 9 (citing Hertz Corp. v. Friend, 559 U.S. 77, 97 (2010)), here TUI has provided
                                  25   substantial additional evidence that its nerve center is, in fact, located in Illinois. (See Remand Opp.
                                       at 5-6.)
                                  26
                                              8
                                                Plaintiffs’ argument that “any doubts about whether the Court has diversity jurisdiction
                                  27   should be resolved against finding jurisdiction” does not persuade as this is a CAFA action. The
                                       Supreme Court has made clear that “no antiremoval presumption attends cases invoking CAFA.”
                                  28
                                       Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014).
                                                                                        6
                                   1       III.       MOTION TO TRANSFER

                                   2                  A. Legal Standard

                                   3              Defendant requests that the Court exercise its discretion to dismiss, stay, or transfer the

                                   4   case to another district under the first-to-file rule. See Cedars-Sinai Medical Center v. Shalala,

                                   5   125 F.3d 765, 769 (9th Cir. 1997); Alltrade Inc. v. Uniweld Prods. Inc., 946 F.2d 622, 628 (9th

                                   6   Cir. 1991) (“The most basic aspect of the first-to-file rule is that it is discretionary . . . .”). The

                                   7   first-to-file rule is “a generally recognized doctrine of federal comity” permitting a district court to

                                   8   decline jurisdiction over an action. Inherent.com v. Martindale-Hubbell, 420 F.Supp.2d 1093,

                                   9   1097 (N.D. Cal. 2006) (citing Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir.

                                  10   1982)). As such, the rule “should not be disregarded lightly.” See Microchip Tech., Inc. v. United

                                  11   Module Corp., No. 10-CV-04241, 2011 WL 2669627, at *3 (N.D. Cal. July 7, 2011). Courts

                                  12   analyze three factors in determining whether to apply the first-to-file rule: (1) chronology of
Northern District of California
 United States District Court




                                  13   actions; (2) similarity of the parties; and (3) similarity of the issues. Schwartz v. Frito-Lay N. Am.,

                                  14   No. 12-CV-02740, 2012 WL 8147135, at *2 (N.D. Cal. Sept. 12, 2012) (citing Alltrade, 946 F.2d

                                  15   at 625). Additionally, a district court may only transfer an action pursuant to the first-to-file rule

                                  16   to a transferee district “where it might have been brought.” In re Bozic, 888 F.3d 1048, 1054 (9th

                                  17   Cir. 2018) (citing 28 U.S.C. § 1404(a)).

                                  18              A court may, in its discretion, decline to apply the first-to-file rule in the interests of equity

                                  19   or where the Section 1404(a) balance of convenience factors weigh in favor of the later-filed

                                  20   action. Adoma v. Univ. of Phoenix, Inc., 711 F.Supp.2d 1142, 1149 (E.D. Cal. 2010); Ward v.

                                  21   Follett Corp., 158 F.R.D. 645, 648 (N.D. Cal. 1994). Exceptions to the first-to-file rule include

                                  22   where the filing of the first suit evidences bad faith, anticipatory suits, and forum shopping.

                                  23   Alltrade, 946 F.2d at 628. The Ninth Circuit has cautioned that relaxing the first-to-file rule on the

                                  24   basis of conveniences is a determination best left to the court in the first-to-file action. Ward, 158

                                  25   F.R.D. at 648 (citing Alltrade, 946 F.2d at 628).

                                  26                  B. Analysis

                                  27                          1. Chronology of Actions

                                  28              Here, it is undisputed that Sgouros was filed in the Northern District of Illinois in March
                                                                                              7
                                   1   2014, well before the instant action was filed on July 17, 2018. Accordingly, the first factor,

                                   2   chronology of the actions, is met. See Transfer Opp. at 5; see also Wallerstein v. Dole Fresh

                                   3   Vegetables, Inc., 967 F.Supp.2d 1289, 1293 (N.D. Cal. 2013).

                                   4                      2. Similarity of the Parties

                                   5          “[T]he first-to-file rule requires only substantial similarity of parties.” Kohn Law Grp, Inc.

                                   6   v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1240 (9th Cir. 2015) (collecting cases).

                                   7   Courts within the Northern District of California have taken two approaches regarding the

                                   8   comparison of putative classes prior to class certification for the purposes of a motion to transfer

                                   9   under the first-to-file rule. For example, in Lac Anh Le v. PricewaterhouseCoopers LLP, the court

                                  10   denied defendant’s motion to stay under the first-to-file rule without prejudice, holding that

                                  11   because the classes in the first and second-filed suits had not yet been certified, a comparison of

                                  12   the individual plaintiffs in each lawsuit was appropriate and showed that the parties were not the
Northern District of California
 United States District Court




                                  13   same. No. C-07-5476 MMC, 2008 WL 618938, at *1 (N.D. Cal. Mar. 4, 2008). Other Northern

                                  14   District courts, including this Court, have applied what appears to be the more widely accepted

                                  15   rule of comparing the putative classes even prior to certification. Ruff v. Del Monte Corp., No. C

                                  16   12-05251 JSW, 2013 WL 1435230, at *3 (N. D. Cal. Apr. 9, 2013) (finding substantial similarity

                                  17   among three putative class actions related to produce labeling).9 Consequently, the Court is not

                                  18   persuaded by plaintiff’s contention that “[s]ubstantial similarity of the parties is determined by

                                  19   comparing the proposed classes as they currently stand.” (Transfer Opp. at 5 (internal citations

                                  20   omitted).)

                                  21          Here, plaintiff Sporn is a member of the putative nationwide class in Sgouros. See supra at

                                  22   2-3. Additionally, the California-only putative class that Sporn seeks to represent in this action is

                                  23   subsumed in the putative nationwide class in Sgouros. (See id.) Moreover, TUI has represented to

                                  24   the Court that it does not anticipate challenging the geographic scope of the proposed nationwide

                                  25

                                  26          9
                                                 See also Ross v. U.S. Bank Nat. Ass’n, 542 F.Supp.2d 1014, 1020 (N.D. Cal. 2008);
                                  27   Weinstein v. Metlife, Inc., No. C 06-04444 SI, 2006 WL 3201045, at *4 (N.D. Cal. Nov. 6, 2006);
                                       Hill v. Robert’s Am. Gourmet Food, LLC, No.13-cv-00696-YGR, 2013 WL 3476801, at *4 (N.D.
                                  28   Cal. July 10, 2013).

                                                                                         8
                                   1   class in Sgouros. (See Suppl. at 3.) Therefore, the plaintiffs in the instant action and in Sgouros

                                   2   are substantially the same.

                                   3          Moreover, TUI is a defendant in both cases.10 See Cadenasso v. Metro. Life Ins. Co., No.

                                   4   13-cv-15491-JST, 2014 WL 1510853, at *10 (N.D. Cal. Apr. 15, 2014) (finding parties

                                   5   substantially similar where defendant were same but state-specific putative classes did not

                                   6   overlap). As with the putative classes, the defendants need not be identical, substantial overlap is

                                   7   sufficient. See Kohn Law Grp., 787 F.3d at 1240 (rejecting argument “that the parties are not

                                   8   substantially similar” where a defendant in the earlier-filed action was not named in the later-filed

                                   9   action).11 Accordingly, the second factor, the similarity of the parties, is also met.

                                  10                      3. Similarity of the Issues

                                  11          As with the parties, “[t]he issues in both cases also need not be identical, only substantially

                                  12   similar.” Id. at 1240-41 (collecting cases). The “similarity of the issues” factor “does not require
Northern District of California
 United States District Court




                                  13   total uniformity of claims but rather focuses on the underlying factual allegations.” Zimmer v.

                                  14   Domestic Corp., No. 17-cv-06913 ODW (MRWx), 2018 WL 1135634, at *4 (C.D. Cal. Feb. 22,

                                  15   2018) (citations omitted) (emphasis supplied). Here, the claims in the instant action and Sgouros

                                  16   are based on nearly identical factual allegations regarding TUI’s VantageScore product. Both

                                  17   operative pleadings accuse TUI of “charging consumers for credit scores . . . that were not derived

                                  18   from a credit scoring model that is widely distributed to lenders but, instead, were based on a

                                  19   vastly inferior and inaccurate credit scoring model that is essentially useless to consumers; . . .

                                  20

                                  21          10
                                                  The Court is not persuaded by plaintiff’s argument that the absence of TUI’s parent
                                  22   companies as defendants in the instant action renders the parties dissimilar. The parent company
                                       defendants in Sgouros played a limited role. Plaintiff Sgouros acknowledged that TUI actually
                                  23   sells the VantageScore product, but nevertheless sued its parent companies because he “believes”
                                       TransUnion Intermediate Holdings, Inc. provides the VantageScore product through TUI, and that
                                  24   Trans Union LLC assists them in doing so. (See Sgouros Compl. ¶¶ 78, 81.)
                                              11
                                  25               See also Adoma v. University of Phoenix, Inc., 711 F.Supp.2d 1142, 1148 (E.D. Cal.
                                       2010) (citing Inherent.com v. Martindale-Hubbell, 420 F.Supp.2d 1093, 1097 (N.D. Cal. 2006));
                                  26   Schwartz v. Frito-Lay North America, No. C-12-02740 (EDL), 2012 WL 8147135, * 3 (N.D. Cal.
                                       2012) (“The issues need not be precisely identical for the first-to-file rule to apply; the rule can
                                  27   apply even if the later-filed action brings additional claims.”); Intersearch Worldwide, Ltd. v.
                                       Intersearch Grp., Inc., 544 F.Supp.2d 949, 959 (N.D. Cal. 2008) (“[A]s defendant correctly notes,
                                  28   the ‘first-to-file’ rule is satisfied by a sufficient similarity of issues.”).

                                                                                          9
                                   1   misleading consumers concerning [those credit scores] by using a significantly different (and

                                   2   greatly inferior) credit scoring system than the credit scoring system used to generate the credit

                                   3   scores that lenders use in making the vast majority of consumer lending and credit decisions . . .

                                   4   [; and] misle[ading] consumers to believe that [those credit scores] were accurate, reliable, and

                                   5   widely used and were the same credit scores relied upon by lenders in making the vast majority of

                                   6   consumer lending and credit decisions.” (Compl. ¶ 1; see also Sgouros Compl. ¶ 1 (stating nearly

                                   7   identical substantive allegations).) “Plaintiff does not dispute that [the instant action] and Sgouros

                                   8   both involve allegations that TUI deceptively marketed VantageScore credit scores . . . and that

                                   9   the VantageScore credit scoring model is not the same as the model that accounts for 90% of the

                                  10   market of credit scores sold to firms to use when making lending decisions[.]” (Transfer Opp. at

                                  11   5.) Plaintiff concedes that “there is factual overlap between the cases[.]” (Id. at 5.)

                                  12           Moreover, plaintiff Sporn alleges a violation of the California Consumer Credit Reporting
Northern District of California
 United States District Court




                                  13   Agencies Act (“CCCRAA”), Cal. Civ. Code § 1785.1, which is effectively identical to Section

                                  14   1681g(f)(7)(A) of the Fair Credit Reporting Act, the provision at issue in Sgouros. (Compl. ¶¶ 46-

                                  15   61; Sgouros Compl. ¶¶ 66-97.)        Both statutes require consumer reporting agencies to supply

                                  16   consumers “with a credit score that is derived from a credit scoring model that is widely

                                  17   distributed to users by that consumer credit reporting agency” or “with a credit score that assists

                                  18   the consumer in understanding” his or her credit. 15 U.S.C. § 1681g(f)(7)(a); CCCRAA §

                                  19   1785.15.2(a). Additionally, the state law unfair competition and false advertising claims in both

                                  20   cases are based on similar legal theories that TUI’s sale and marketing of the VantageScore

                                  21   product was unfair and deceptive. (Compare Compl. ¶¶ 70, 81, 96 with Sgouros Compl. ¶¶ 105,

                                  22   110.) Accordingly, although the claims in the instant action and Sgouros are based on different

                                  23   statutes, the factual basis thereof and the legal issues presented therein are substantially the same.

                                  24   See Zimmer, 2018 WL 1135634, at *4 (“While this action raises some unique state law claims

                                  25   . . . , the factual allegations giving rise to these claims and the central theories of liability are

                                  26   identical to those in the first -filed action].”).

                                  27                       4. Ability to File Case in Transferee District

                                  28           A district court may only transfer an action pursuant to the first-to-file rule to a transferee
                                                                                            10
                                   1   district “where it might have been brought.” In re Bozic, 888 F.3d 1048, 1054 (9th Cir. 2018)

                                   2   (citing 28 U.S.C. § 1404(a)). The transferee court meets this requirement if: (1) it would have

                                   3   subject-matter jurisdiction; (2) defendants would be subject to personal jurisdiction; and (3) venue

                                   4   would be proper. See Hoffman v. Blaski, 363 U.S. 335, 343-44 (1960).

                                   5            Here, TUI moves to transfer this case to the U.S. District Court for the Northern District of

                                   6   Illinois (“NDIL”). (Transfer at 8.) First, for the reasons discussed herein, NDIL has subject-

                                   7   matter jurisdiction pursuant to CAFA. See supra, II.b. Second, and also for the reasons discussed

                                   8   herein, TUI is subject to personal jurisdiction in the NDIL because its “nerve center” is in Illinois.

                                   9   See id. Similarly, venue is proper in NDIL pursuant to 28 U.S.C. Sections 1391(c0(2), (d), and

                                  10   (e)(1)(A) because TUI’s “nerve center” is in Illinois. See id. Accordingly, this case may have

                                  11   been brought in NDIL.

                                  12            For these reasons, Court finds that the first-to-file rule applies.12 Accordingly, the Court
Northern District of California
 United States District Court




                                  13   GRANTS defendant’s motion to transfer.

                                  14      IV.        CONCLUSION

                                  15            For the foregoing reasons, the Court DENIES plaintiff’s motion to remand and GRANTS

                                  16   defendant’s motion to transfer.

                                  17            This Order terminates Docket Numbers 17 and 18.

                                  18            IT IS SO ORDERED.

                                  19

                                  20   Dated: January 10, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  21                                                         UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27            12
                                                 The Court need not reach plaintiff’s convenience argument (Transfer Opp. at 8) in light
                                  28   of the Court’s ruling on the other issues and its heavy reliance on arguments that the Court has
                                       rejected.
                                                                                          11
